Title: John Adams to C. & R. Puller, 24 Mar. 1786
From: Adams, John
To: Puller, C. & R.


          
            
              Gentlemen
            
            

              Grosvenor Square

              March 24. 1786
            
          

          on the 11. March I accepted a Bill of Mr Barclay in favour of the order of Mr Grand, for
            one hundred Pounds Sterling at 30 days Sight. 1st. of the
            sett. marked Letter A. not numbered. dated Bayonne.
          N.B. This 24. March I drew an order on you for two hundred Pounds
            sterling in favour of Coll Smith to be charged to Messrs.
            Willinks & Vanstaphorst and by them to the U. States as part of his Salary as
            Secretary of Legation.
          
            
              J. A.
            
          
        